Title: From Jonathan Trumbull, Jr. to William Stephens Smith, 15 October 1782
From: Trumbull, Jonathan, Jr.
To: Smith, William Stephens


                  Sir
                     
                     Head Quarters 15th Octo. 1782
                  
                  Mr Smith has been to West point—and on Enquiry, finds that the two Men, Isaac Raymond & Thomas Lilleck, who he was seekg are now at the Provost.
                  His Excellency therefore directs that you will be pleased to have them sent into N. York as soon as convenient—that they be accounted in Exchange for Henry Chiecester & Joel Smith, who are already sent out from the Enemy in that Expectation.  I am &c.
                  
                     J. Trumbull
                     
                  
               